GATES, J.
(dissenting). I am of the opinion- that the allegation in the petition for the writ that the “Danforth for Senator” proposalmen were “dissenting proposalmen” is an allegation of fact and not of a conclusion. The allegation is similar to that contained in Bowler v. First Nat. Bank, 21 S. D. 449, 113 N. W. 618, 130 Am. St. Rep. 723, where this court held that an allegation “that the bankrupt’s estate is insolvent” was an allegation of fact and not the allegation of a conclusion and that upon demurrer that allegation must be taken as true.
Agreeing with the disposition made by the majority of the court of the other issues in this case, I think the peremptory writ sought by Danforth should be granted.